Citation Nr: 9934628	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-27 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to 
December 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 decision by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In July 1999, the veteran was informed that her claim was 
being certified to the Board for appellate review.  In 
September 1999, the Board received correspondence directly 
from the veteran, which contained additional evidence that 
has not been previously considered by the RO.  The veteran 
did not submit a waiver of first review by the RO of that 
additional evidence.  In fact, the veteran's representative 
specifically indicated that the veteran wanted the RO to 
initially review this evidence prior to appellate action by 
the Board.  

An appellant or representative will be granted a period of 90 
days following the notice of mailing to them that an appeal 
has been certified to the Board during which they may submit 
additional evidence.  Any additional evidence received 
directly from the veteran within the 90 days, must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case, 
unless this procedural right is waived, in writing, by the 
appellant or representative.  See 38 C.F.R. § 20.1304 (1999).  
Accordingly, the Board must remand this matter to the RO for 
the RO to initially review all of the newly submitted 
evidence and readjudicate the matter on appeal.  

In that regard, the Board notes that in the statement of the 
case, the RO apparently inadvertently referred to the VA 
regulation governing "serious employment handicap" as 
"38 C.F.R. § 31.52;" however, the appropriate citation is 
actually "38 C.F.R. § 21.52."  The RO should clarify this 
matter for the veteran when her claim is readjudicated.  In 
addition, the veteran's representative has requested that the 
RO address the directives of VBA Circular 28-97-1, a copy of 
which is of record.  

Under the circumstances, the Board finds that a remand is 
again required for due process purposes, even though it will, 
regrettably, further, delay a decision in this matter.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to review the recently 
submitted evidence and adjudicate the 
veteran's claims on the basis of all 
relevant evidence of record, and in 
accordance with all applicable laws, 
regulations and case law, and in light of 
VBA Circular 28-97-1.  

2.  If any action taken is adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations to include the 
proper citation for 38 C.F.R. § 21.52.  
She and her representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



